—Proceeding pursuant to CPLR article 78 to review a determination of the Town of Lewisboro Planning Board, dated December 6, 1994, which, after a hearing, granted the application of Route 22 Associates for site development plan approval.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The respondent, the Town of Lewisboro Planning Board (hereinafter the Planning Board), as lead agency, took the requisite hard look at the proposed project and made a reasoned elaboration of the basis for its resolution granting site development plan approval for the project (see generally, Matter of Jackson v New York State Urban Dev. Corp., 67 NY2d 400, 417; Matter of Kelsky v Town of Lewisboro Planning Bd., 215 AD2d 483). The petitioners’ conclusory assertions notwithstanding, the respondent adequately identified and addressed the environmental concerns raised in the Draft Environmental Impact Statement, giving "due consideration to pertinent environmental factors” (Akpan v Koch, 75 NY2d 561, 571; see also, ECL 8-0111 [6]; 8-0105 [7]; 8-0109 [2]; 6 NYCRR 617.8; Matter of Sutton Area Community v Board of Estimate, 78 NY2d 945, 947; Matter of Kelsky v Town of Lewisboro Planning Bd., supra). We further conclude, on the record before us, that the Planning Board gave reasonable consideration to alternatives to the specific project (see, Matter of Town of Dryden v Tompkins County Bd. of Representatives, 78 NY2d 331, 334; Matter of Morse v Town of Gardiner Planning Bd., 164 AD2d 336, 339-340). We note that the Planning Board was fully informed of all pertinent environmental issues, including those dealing with sewage treatment for the project, before granting its approval. Accordingly, "the 'hard look’ standard of judicial review is satisfied and the determination must be confirmed” (Matter of Kelsky v Town of Lewisboro Planning Bd., supra, at 484; see also, Matter of Sutton Area Community v Board of Estimate, supra).
We have considered the petitioners’ remaining contentions and find them to be without merit. O’Brien, J. P., Santucci, Joy and Friedmann, JJ., concur.